 III the Matter Of WHITE MOTOR COMPANY, EMPLOYERandLOCALLODGE #778, INTERNATIONAL ASSOCIATION OF MACHINISTS, ANDLOCAL No. 498, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, AFL, PETITIONERSCaseNo. 17-RC-5N2.-DecidedOctober4, 19.49DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Charles F.McCoy, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organizations involved claim to representcertainemployees of the Employer.3.A question affecting commerce exists concerningthe representa-tion of employees of the Employer within the meaningof Section 9(c) (1) and Section 2 (6) and (7) of theAct.24.All mechanics, mechanics' helpers, machinists, electricians, bodymen, and employees in the parts department of the Employer's Kan-sas City, Missouri, branch service department, excludingoffice em-ployees, janitors, and supervisors as defined in the Act, constitute a"At the hearing,the Employer objected to the petition upon the ground that it wasincomplete in that the Petitioners did not fill in certain blanks with respect to the currentcontract and bargaining representative.This technicaldefect, whichwas remedied at thehearing andcertainlydid not prejudice the Employer,is no basis for any valid objection.Matter ofC & M Lumber Co.,Inc.,83 N.L. R. B. 1258.2 The Intervenors,InternationalUnion, United AutomobileWorkers ofAmerica, AFL,and its affiliate,LocalUnion No. 447,contend thatLocal 477's contract covering theemployeesinvolvedis a bar to this proceeding.As a substantial doubt has arisen as towhether Local447 is still the bargaining representative,the contract cannot operate asbar in this case, for reasonsset forthinMatterof FruehaufTrailer Company, at at.,85N. L. R. B. 1509.86 N. L. R. B., No. 48.380 WHITE MOTOR COMPANY381unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.$5.The petition in this case was filed jointly by the Petitioners.TheEmployer contends that it is improper for the Board to entertaina petition jointly signed by two unions, and, presumably, that itwould be improper for the Board to certify the Petitioners jointly asthe bargaining representative of the employees in the unit foundappropriate.We see no reason to depart from our past practice insuch cases.4The names of the Petitioners will appear jointly on theballot, and, if they are successful in the election hereinafter directed,they will be certified jointly as the bargaining representative of. theemployees in the entire appropriate unit.The Employer may theninsist that the Petitioners bargain jointly for such employees as asingle unit.DIRECTION OF ELECTION 5As, part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an electionby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byLocal Lodge #778, International Association of Machinists andLocal No. 498, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, jointly, or by LocalUnion No. 447, International Union, United Automobile Workers ofAmerica, AFL, or by neither.$All parties agreed to the appropriateness of this unit,which conforms to the unitdescription in the contract between the Employerand Local447, in the event the Boarddecided to order an election.4Matter of Welding Shipyards,Inc.,81 N. L. R.B. 936;Matter of The MurrayCompany,77 N. L. It. B. 481;Matter of General Motors Corporation, 67 N. L.It. B. 233.8Any participant in the election directed herein may,upon its prompt request to andapproval thereof by the Regional Director,have its name removed from the ballot.